 In the Matter of ALABAMA HOSIERY Muds, INO.landAMERIOANFEDERATION OF HOSIERY WORKERSCase No. C-990.-Decided September 16, 1939HosieryManufacturing Industry-Interference,Restraint,and Coercion:charges of, notsustained-Discrimirn.ation:charges of, not sustained-Coan-plaint:dismissed.Mr. Alexander E. Wilson, Jr.,for the Board.EystercliEyster,byMr. Charles H. Eyster,of Decatur, Ala., and.Mr. Benjamin T. Ward,of Greensboro, N. C., forthe respondent..Mr. W. J. Frazier,andMr. Herbert G. B. King,both of Chatta-nooga,Tenn., for the Union.Mr. F. Hamilton Seeley,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by American Feder-ation of Hosiery Workers, herein called the Union, the NationalLabor Relations Board, herein called the Board, by itsRegionalDirector for the Tenth Region (Atlanta, Georgia), issued its com-plaint, dated June 16, 1938, against Alabama Hosiery Mills, Inc.,Decatur, Alabama, herein called the respondent, alleging that. therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce. within the meaning of Section 8 (1) and(3) ,and Section 2 (6) and (7) of.the National Labor Relations Act,49 Stat. 449, herein called the Act.Copies of the complaint andnotice of hearing thereon, were duly served upon the respondent andthe Union.Concerning the unfair labor practices, the complaint alleged, insubstance, that the respondent terminated the employment of andrefused to reinstate two employees, named Jeff Landers and .FrankBarnes,because they joined,and assisted the Union and engaged in' Incorrectly designated"Alabama Hosiery Mills" In the charge and the complaint.Thiswas corrected by motion at the hearing.15 N. L.R. B., No. 45.443 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDother concerted activities for the purposes of collective bargainingand other mutual aid and protection ; and that the respondent, bythe above-mentioned activities, and by urging, persuading, and warn-ing its employees, to refrain 'from becoming members of the Union,and by threatening its employees with discharge and other reprisalsif they became and remained members of the Union, and by otheracts, interfered with, restrained, and coerced its employees in theexercise of the-rights guaranteed in Section 7 of the Act.On July 13, 1938, the respondent filed its answer to the complaintin which it admitted the allegations concerning its corporate struc-ture, but denied the allegations concerning the nature of its businessand the allegations concerning the unfair labor practices..Pursuant to notice, a hearing was held on July. 18, 19, 20, and21, 1938, at Decatur, Alabama, before Peter F. Ward, the Trial,Examiner duly designated by the Board. The Union was repre-sented by its representative ; 2 the respondent and the Board bycounsel.All parties participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence. bearing upon the issues was afforded all parties.At thebeginning of the hearing, counsel for the Board was permitted toamend the complaint by striking that portion pertaining to FrankBarnes.Counsel for the respondent was thereupon permitted torefile the answer to the complaint as amended and to make certainmotions to dismiss upon the ground that the Board had no jurisdic-tion in. the premises.The Trial Examiner did not make any rulingon these motions either at the hearing or in his Intermediate 'Report.The motions are hereby denied.At the close of the hearingcounselfor the respondent moved to dismiss the complaint because of in-sufficient evidence.This motion was denied by the Trial Examiner.During the course of the hearing, the Trial Examiner madenumerousother rulings on motions andon objectionsto the admission ofevidence.The Boardhas reviewed the rulings of the Trial Exam-iner, andfinds thatno prejudicial errors were committed.Therulings are hereby affirmed.On October 20, 1938, the Trial Examiner .filed hisIntermediateReport, copies of which were duly served upon all parties.He foundthat the respondent had engaged in unfair labor practicesaffectingcommercewithin the meaning of Section 8 (1) and Section2 (6) and(7) of the Act, but had not engagedin an unfairlaborpracticewithin themeaning of Section 8(3) of the Act as allegedin the com-plaint.He recommended that the respondentcease and desist from2 Although the Union was not represented by counsel at the hearing, counsel subse-quently filedexceptions to the Intermediate Report on its behalf. ALABAMA HOSIERY MILLS, INC.445the unfair labor practices so found and post notices in its plant of itsintention to comply with the Act.He further recommended that theallegations of the complaint be dismissed in regard to the dischargeof Jeff Landers.Exceptions to the Intermediate Report and a requestfor oralargument were filed by the Union on November 14, 1938, and by therespondent on December 5, 1938.On the same date, the respondentfiled its motion to strike the Union's exceptions.Pursuant to notice duly served upon all parties, a hearing washeld on June 9, 1939, at Washington, D. C., before the Board, forthe purpose of oral argument.The respondent was represented bycounsel and participated in the hearing.The Union was not repre-sented.Counsel for the respondent also filed a brief.The Boardhas reviewed the exceptions to the Intermediate Report filed by theUnion and finds them to be without merit. The Board has consideredthe respondent's exceptions to the Intermediate Report, the brief andargument in support thereof and, save as they are inconsistent withthe findings, conclusions, and order set forth below, sustains them.The respondent's motion to strike the Union's exceptions is herebydenied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF TIIE RESPONDENTAlabama Hosiery Mills, Inc., an Alabama corporation with itsprincipaloffice and place of business in Decatur, Alabama, is engagedin the manufacture and sale of women's unfinished full-fashioned silkhosiery.The principal raw materials used by therespondent arethrown silk and cotton yarn.The respondent uses approximately1,700 pounds of thrown silk monthly, all of which is purchased fromtheMock-Judson-Voehringer Company, Inc., an affiliated companylocated at Greensboro, North Carolina.Approximately 1,600 poundsof cotton yarn is used monthly, all of which is purchased from theSouthernMercerizing Company, at Tryon, North Carolina.Theannualvolume of products sold-is- approximately 303,350 dozens withan approximate value of $1,470,000.The entire output of the millis sold in the State of New York. All products are shipped fromorigin by railway express and delivered in trucks.Approximately 540 employees are on the pay roll whichamountsto approximately $45,000 monthly.We find that the above-described operationsconstitute a continuousflow of trade, traffic, and commerce among the several States. 446DECISIONSOF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATION INVOLVEDThe American Federation of Hosiery Workers is a labor organiza-tion, formerly affiliated with the American Federation of Labor and,sinceMarch 1937, affiliated with the Committee for Industrial Or-ganization, through . the TextileWorkers Organizing Committee,admitting to membership all production and maintenance employeesof the respondent, excluding "fixers" having the right to hire or dis-charge employees, and clerical and supervisory personnel.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Alleged interference, restraint, and coercionDuring April and May, 1937, the Union conducted an active cam-paign for members among the respondent's employees.This cam-paign met with some success and a number of the employees signedunion application cards.On May 14, 1937, L. L. Lively, the respond-ent's general manager, called a meeting of the employees to be heldon May 15, 1937, in the basement of the plant. Several days inadvance of the meeting a notice was posted by the respondent whichadvised the employees of the discontinuance of certain penaltieswhich had been causing,some dissatisfaction among the employees.The respondent contends that the purpose of the meeting was toexplain and amplify the notice.The meeting was attended by 15 or20 employees, the general manager, and several other officials.Jeff Landers, one of the employees present at this meeting, testifiedthat! Lively stated to the employees : "that he had heard that therewas some C. I. O. Union in the mill and they didn't want that. Ifthe boys and girls joined the Union, that they would close the milldown; in fact, he had orders to do so."This testimony of Landers is unsupported by any convincing evi-dence.It is specifically. denied by Lively and by a number ofemployees who were present at the meeting.Lively testified that theonly time that unionism was mentioned was when he replied to aquestion concerning unionism, with the statement : "I am not inter-ested in that at all."Upon the basis of the evidence before us, weconclude that the statement made - by Lively was such as testifiedto by him.Several days after the meeting on May 15, 1937, there was a secondmeeting of the employees in the basement of the plant.There wereno supervisory officials present at this meeting.Roy Poteet, anemployee in the knitting department, was nominated as chairmanby Landers.The purpose of this meeting was to form an. "inside"or "company union."Poteet and another employee had previously ALABAMA HOSIERY MILLS, INC.447consulted a local attorney and obtained a petition form from him.Seven copies of this petition were circulated among the employees atthe meeting, and, subsequently, at the plant.Apparently no attemptwas made to conceal these petitions since they were left openly uponthe work benches where they could be, and were, seen by a supervisor.At this meeting a committee of three employees, including Poteet,was appointed to meet with Lively and' to present certain requests.Immediately after the meeting, the committee had an interview withLively and they requested him to post on the bulletin board a state-ment of his position in regard to the formation of an employees'association.Lively refused to make a statement of any kind because"it would be a violation of the Wagner Act."Lively said, "I am notgoing to encourage or discourage our employees to join anythingwhatsoever."The committee then asked him if he would recognizethem as the bargaining agency for the employees if they formed anemployees' association.Lively replied, "Well, you don't have any-thing to recognize now.Under the Wagner Act, we have to recog-nize any kind of a Union, national, local, or anything, and we haveto deal with it in collective bargaining."After the committee had reported the results of the interview tothe other employees, approximately 339 employees signed the peti-tions.Thereafter different signers began erasing or withdrawingtheir names from the petitions.About 15 signers did erase or with-draw their names.This withdrawal caused some disturbance aroundPoteet'smachine.A fellow employee, who had assisted Poteet,advised him that they had not proceeded properly in organizing theemployees' association because the petitions should not have beencirculatedwithin the plant or on company time. Poteet thendestroyed the petitions.Apparently no further attempt was madeto form an employees' association. It appears that Poteet waspromoted temporarily to the position of supervisor in March 1938.We do not believe that this fact, standing alone, warrants the TrialExaminer's conclusion that Poteet's efforts to form an employees'association were made at the request of the respondent.Upon the above evidence, we find that the respondent did notinterfere, restrain, or coerce its employees in the exercise of the rightsguaranteed in Section 7 of the Act:Accordingly, we will dismissthe allegations of the complaint in this respect.B. The allegedly discriminatory discharge of Jeff LandersThe complaint alleges that the respondent discharged Jeff Landerson February 7, 1938, because he joined and assisted the Union, andengaged in concerted activities for the purposes of collective bargain-ing and other mutual aid and protection.The respondent's answer 448DECISIONS OF, NATIONAL LABOR RELATIONS BOARDdenies that it discharged Landers because of his union activity, andsets out the affirmative defense that it discharged Landers for viola-tion of known rules of the respondent. In his Intermediate Repoi t,the Trial Examiner recommended that the complaint be dismissed asto Jeff Landers.The Union excepted to this recommendation.Landers started work for the present owners in December 1933,and worked continuously as a "legger" until his final discharge onFebruary 7, 1938.On August 10, 1937, Landers joined the Unionand thereafter became active in soliciting employees for membershipin the Union. In the early part of September 1937, Landers wasdischarged for alleged negligence in oiling his machine, but was im-mediately reinstated and given "another chance."On February 7,1938, Landers was discharged by the night superintendent allegedlybecause he had violated a company rule..The evidence concerning the September discharge is not clear.It.is significant that Landers did not at that time attribute his dischargeto his union activity but based his plea to the superintendent for rein-statement upon the need of his wife and child, and the fact thathe would lose his automobile and furniture unless he regainedemployment.Landers' final discharge on February 7, 1938, followed his violationof a company rule against cutting tip a defective stocking.This rulewas apparently well known to the employees prior to January 7,1938.On or about that date, the respondent posted a notice uponthe plant bulletin board stating, in substance, that any employeecaught cutting up a stocking would be discharged.Landers admittedseeing this notice and knowing of the rule. It is unquestioned thatLanders did cut up a stocking.On the night of February 7, 1938, Phelps, the night superintendent,returned to the plant about an hour earlier than was his custom.Phelps testified that he saw Landers cut up a stocking and that'heimmediately called Landers into his office, and requested JamesWarren, a supervisor, to accompany them as a witness. In the office,Phelps asked Landers if he knew the company rule, which Landersadmitted.Phelps then told Landers, "You know I have dischargedothers for this same offense. I am going to have to let you go too."Landers replied, "It is a God damned frame up.You are not dis-charging me for cutting up that stocking; you are discharging mebecause I belong to the Union." Phelps denied that he was influencedby Landers' union membership and testified that the sole reason fordischarging Landers was the violation of the company rule.The record indicates that at least two employees were dischargedbefore, and two after, Landers for like offenses. In view of the un-questioned violation of the company rule by Landers, the discharge ALABAMA HOSIERY MILLS, INC.449of other employees for a like offense, and in the absence of any sub-stantial evidence tending to show that the violation of the rule wasmerely a pretext for his discharge, we are not convinced that ther.gspoi^dent .discriminated against Landers .because of his unionactivity.Since none of the allegations of unfair labor practices contained inthe complaint have been found to be supported by the evidence, wewill dismiss the complaint in its entirety.VUpon the basis of the foregoing findings of fact and.upon the entirerecord in the proceeding, the Board makes the following :CONCLUSIONS OF LAW.1.The operations of the respondent, Alabama Hosiery Mills, Inc.,Decatur, Alabama, occur in commerce, within the meaning of Section2 (6) of the Act.2.American Federation of Hosiery Workers is a labor, organiza-tion, within the meaning of Section 2 (5) of the Act.3.The respondent has not interfered with, restrained, or coercedits employees in the exercise of the rights guaranteed in Section 7of the Act, thereby engaging in unfair labor practices within themeaning of Section 8 (1) of the Act.4.The respondent has not discouraged membership in a labor or-ga;nnization by discrimination in regard to the hire or tenure of em-ployment of Jeff Landers, within the meaning of Section 8 (3) ofthe Act.ORDERUpon the basis of the foregoing findings of fact and conclusions oflaw and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the com-plaint against Alabama Hosiery Mills, Inc., Decatur, Alabama, be,and it hereby is, dismissed.